DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


   Claim(s) 1, 2, 4-9, 12, 13, 15, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Pat. No. 5,139,381 to Lubreski.
Lubreski ‘381 teaches limitations for a “segmented nut comprising; at least three sections” - 28, “each of the sections having a concave internal surface and an outer surface, such that the sections combine to form an inner nut having a cylindrical internal surface which is at least partially threaded and is arranged for threaded rotation around a threaded shaft, and combined outer surface" - as shown and described, “and a 
“the at least one restraining surface arranged to prevent movement of the associated said section in a radial direction” - as shown and described wherein the assembled nut segments are restrained in all directions effectively preventing their removal from the sleeve and as shown in Fig 4 or 6 for example are specifically restrained by normal forces of 24 producing a radially-compressive component acting to keep the nut sections compressed, 
“wherein the sleeve is arranged and configured to act against the sections of the inner nut to maintain the sections together in fixed relationship to each other and to the sleeve when the segmented nut is assembled prior to application to the threaded shaft and during threading application of the segmented nut along the threaded shaft” - as shown, described and inherent to the geometry and arrangement where in a ‘rest’ position of the nut segments as shown in Fig 4 for example, the nut segments are inherently acted on by the cam surface at 24 due to gravity so as to be held fixed in their contracted position as shown. One of ordinary skill in the art would further recognize that the nut segments are inherently capable of being maintained together while being threaded onto a suitable-configured but unclaimed male threaded shaft by avoiding pressing the nut axially onto the bolt and/or maintaining an axial tension on the sleeve member whereby the cam surface at 24 inherently provides a radially-compressive 
“the sleeve being moveable relative to the inner nut, by rotation, into a release position in which at least one of the sections is able to move in a radial direction” - as shown and described with respect to 42,46.
As regards claim 2, reference teaches further limitation of “the rotational movement of the sleeve relative to the inner nut is not along a thread” - as shown and described wherein the inner nut is inherently allowed some degrees of movement relative to the assembled nut portions due to slots at 42 providing a limited degree of rotation of the nut segments relative to the sleeve.
As regards claim 4, reference teaches further limitation of “the sleeve has an outer surface forming a polygon” - as shown.
As regards claim 5, reference teaches further limitation of “each restraining surface is located internally of a midpoint of a side of the polygon” - as shown in Fig 6, all interior restraining surface(s) of the sleeve are located as broadly recited and particularly restraining surface provided by inclined cam surface 24 at the bottom of the bore of the sleeve.
As regards claim 6, reference teaches further limitation of “the outer sleeve is a hexagon” - as shown.

As regards claim 8, reference teaches further limitation of “movement of the sleeve into its release position can be effected by rotation relative to the inner nut of less than 45 degree” - as shown, described, and inherent to the geometry of the disclosed structure.
As regards claim 9, structure of the prior art explicitly illustrates radial and axial gaps that read on broad limitation.
As regards claim 12, reference teaches further limitation of “the threaded portion of the inner nut has an axial length less than that of the sleeve” - as shown.
As regards claim 13, reference teaches further limitation of “the respective restraining surface acts against the inner nut in a radial direction” - inherent capability to function as recited due to the disclosed structure as pointed out above wherein broad limitation of ‘acts against' is not so specific as patentably distinguish from the inherent normal force provided by the prior art structure.
As regards claim 15, each section of the nut segments includes a concave ‘outer surface’ on its threaded side which extends from one axial load-bearing end to the other.
As regards claim 16, the interior surface of the prior art nut, i.e., ‘the at least one restraining surface” includes portions which are inherent capable to act against .

Allowable Subject Matter
Claims 3,10,11, and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments are not entirely persuasive. Applicant’s arguments are primarily directed to the disclosed intended use of the prior art structure and do not clearly point out structure of the claimed invention which might be relied on to patentably distinguish from the prior art structure.  It is recognized that the presently-disclosed invention has different structure from that of the applied reference but it is the claimed invention that must be examined and wherein the scope of a product claim is defined by the structure required in the claim.  It has been held that the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138.  
It is examiner’s position that the sleeve of the prior art as relied on and particularly at least, the inclined cam surface at 24 as illustrated in Fig 4 for example is explicitly shown and described as comprising “surface” structure, and that one of ordinary skill in the art would recognize that surface structure, inherently provides a 
As shown and oriented in Fig 4, one of ordinary skill in the art would recognize that segments 28 are restrained from moving outwards due to the normal force from the inclined cam restaining surface at 24 (with or without spring 30).  

    PNG
    media_image1.png
    290
    446
    media_image1.png
    Greyscale


It’s further noted that the sleeve retaining structure at 46 interacts with nut segments structure at 42 to prevent outward radial movement of the nut segments when a rotational tightening force is applied to the sleeve with the nut segments engaged on a male threaded member to inherently allow and/or maintain tightening of the nut onto the male threaded member.  

    PNG
    media_image2.png
    249
    350
    media_image2.png
    Greyscale

The fact that the prior art nut may also be installed onto a male threaded element without rotation by axially moving the segments so that they may be expanded does not negate inherent capability to function as broadly recited as pointed out herein above.  While functional language is not ignored, it is often the case as now, that functional recitations (of how a claimed product might function if used with some particular but unclaimed element(s) in some specific but unclaimed step or process of 
If Prosecution is Continued, it is suggested that the claims be amended to clearly define disclosed structure that is different from that of the prior art and considered central to the inventive concept.  This however, should not be considered as an indication of additional allowable subject matter.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY ESTREMSKY whose telephone number is (571)272-7055.  The examiner can normally be reached on M-F 9am - 5pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571 272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.












Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GARY. ESTREMSKY
Examiner
Art Unit 3677



/GARY W ESTREMSKY/Primary Examiner, Art Unit 3677